    Case 20-03105-sgj Doc 18 Filed 03/31/21                 Entered 03/31/21 09:34:31              Page 1 of 4



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

ROCHELLE MCCULLOUGH, LLP
E. P. Keiffer (TX Bar No. 11181700)
325 North St. Paul Street, Suite 4500
Dallas, Texas 75201
Telephone: (214) 580-2525
Email: pkeiffer@romclaw.com

Counsel for Hunter Mountain Investment Trust, L. P.
                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                                                  §
    In re:
                                                                  § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


Joint Stipulation of Dismissal Without Prejudice                                                  Page 1 of 4
 Case 20-03105-sgj Doc 18 Filed 03/31/21           Entered 03/31/21 09:34:31        Page 2 of 4



                                                        §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                        §
                                                        § Adversary Proceeding No.
                               Plaintiff,
                                                        §
                                                        § 20-03105-sgj
 vs.
                                                        §
                                                        §
 HUNTER MOUNTAIN INVESTMENT TRUST,
                                                        §
                                                        §
                               Defendant.

             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

        Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession,

and Hunter Mountain Investment Trust (“HMIT”) enter into this Joint Stipulation of Dismissal

Without Prejudice (the “Stipulation”) pursuant to Rule 7041 of the Federal Rules of Bankruptcy

Procedure.

                                            Recitals

        Whereas, HMIT timely filed Proof of Claim No. 70 on April 2, 2020 and then filed Proof

of Claim No. 152 as an amendment, both in the amount of $60,298,739, to preserve asserted

defenses of common law and contractual setoff (the “HMIT POC”);

        Whereas, the Debtor on August 26, 2020 commenced Adversary Proceeding No. 20-

03105-sgj (the “Adversary Proceeding”) by filing and serving the Debtor’s (I) Objection to

Claim No. 152 of Hunter Mountain Investment Trust and (II) Complaint to Subordinate Claim of

Hunter Mountain Investment Trust and for Declaratory Relief (the “Complaint”);

        Whereas, the Debtor and HMIT entered into that Stipulation and Proposed Scheduling

Order (the “Stipulation”) (AP Docket No. 8) in the Adversary Proceeding (later approved by the

Court at AP Docket No. 9), which among other things provided that HMIT “(a) waives its rights,

if any, to vote for or against the Plan, whether pursuant to Federal Rule of Bankruptcy Procedure

3018(a) or otherwise; and (b) agrees not to object to or otherwise oppose confirmation of the Plan,



Joint Stipulation of Dismissal Without Prejudice                                      Page 2 of 4
 Case 20-03105-sgj Doc 18 Filed 03/31/21           Entered 03/31/21 09:34:31       Page 3 of 4



including any amendments thereto (provided that any such amendments do not affect the issues

which would be litigated in this Adversary Proceeding);”

        Whereas, HMIT complied with the Stipulation and the Court confirmed the Debtor’s Fifth

Amended Plan of Reorganization (Main Case Docket No. 1943) (the “Plan”);

        Whereas, HMIT wishes to withdraw the HMIT POC, provided that (a) it retains its

asserted defenses of common law and contractual setoff with regard to any action the Debtor may

take to enforce its rights under the Contribution Note or the Contribution Agreement (as those

terms are defined in the Complaint), and (b) the Debtor dismisses the Adversary Proceeding

without prejudice, subject to the Debtor’s right to commence a new adversary proceeding to

enforce its rights under the Contribution Note or Contribution Agreement or to otherwise pursue

any other cause of action against HMIT; and

        Whereas, HMIT and the Debtor agree that this Stipulation meets the requirements of Rule

7041 of the Federal Rules of Bankruptcy Procedure and case law construing the requirements for

a dismissal without prejudice after HMIT timely filed its answer in the Adversary Proceeding.

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

        1.     The Adversary Proceeding is hereby dismissed without prejudice; and

        2.     This dismissal shall have no effect on the Debtor’s ability to later commence a new

adversary proceeding to enforce its rights under the Contribution Note or the Contribution

Agreement (as those terms are defined in the Complaint) or to otherwise pursue any other cause

of action against HMIT.




Joint Stipulation of Dismissal Without Prejudice                                     Page 3 of 4
 Case 20-03105-sgj Doc 18 Filed 03/31/21             Entered 03/31/21 09:34:31       Page 4 of 4



Dated March 31, 2021.
                                                   PACHULSKI STANG ZIEHL & JONES LLP

                                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                                   Ira D. Kharasch (CA Bar No. 109084)
                                                   John A. Morris (NY Bar No. 266326)
                                                   Gregory V. Demo (NY Bar No. 5371992)
                                                   10100 Santa Monica Blvd., 13th Floor
                                                   Los Angeles, CA 90067
                                                   Telephone: (310) 277-6910
                                                   Facsimile: (310) 201-0760
                                                   E-mail: jpomerantz@pszjlaw.com
                                                   ikharasch@pszjlaw.com
                                                   jmorris@pszjlaw.com
                                                   gdemo@pszjlaw.com

                                                   -and-

                                                   HAYWARD PLLC

                                                   /s/ Zachery Z. Annable
                                                   Melissa S. Hayward
                                                   Texas Bar No. 24044908
                                                   MHayward@HaywardFirm.com
                                                   Zachery Z. Annable
                                                   Texas Bar No. 24053075
                                                   ZAnnable@HaywardFirm.com
                                                   10501 N. Central Expy, Ste. 106
                                                   Dallas, Texas 75231
                                                   Tel: (972) 755-7100
                                                   Fax: (972) 755-7110

                                                   Counsel for the Debtor and Debtor-in-
                                                   Possession

                                                   -and-

                                                   ROCHELLE MCCULLOUGH LLP

                                                   /s/ E. P. Keiffer
                                                   E. P. Keiffer (TX Bar No. 11181700)
                                                   325 North St. Paul Street, Suite 4500
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 580-2525
                                                   Facsimile: (214) 953-0185
                                                   Email: pkeiffer@romclaw.com

                                                   Counsel for Hunter Mountain Investment Trust

Joint Stipulation of Dismissal Without Prejudice                                       Page 4 of 4
